The Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of: )
)
Sandra Hernandez a/k/a Sandra Meza, ) Date: August 20, 2009
)
Petitioner, )
)
-Vv.- ) Docket No. C-09-320
) Decision No. CR1994
The Inspector General. )
)
DECISION

Petitioner, Sandra Hernandez, asks review of the Inspector General’s (I.G.’s)
determination to exclude her for five years from participation in Medicare, Medicaid, and
all federal health care programs under section 1128(a)(1) of the Social Security Act (Act).
For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner,
and that the statute mandates a minimum five-year exclusion.

I. Background

Petitioner was a registered nurse employed as a surveyor for the Texas Department of
Aging and Disability Services, the state agency responsible for nursing home inspections.
I.G. Ex. 2. She accepted $2000 from Bill Lofton, the administrator of a nursing home
whose facility she was charged with inspecting. I.G. Ex. 2. On August 14, 2006, she
pled no contest in a Texas State Court to one misdemeanor count of “Gift to Public
Servant by Person in his Jurisdiction,” a class A misdemeanor. The court entered an
order of deferred adjudication. She was sentenced to one year of probation, allowed to
complete 32 hours of community service work in lieu of serving four days in jail, and
required to pay $2000 in restitution, a $1000 fine, and various court costs and supervision
fees. LLG. Ex. 3.

In a letter dated December 31, 2008, the I.G. advised Petitioner that, because she had
been convicted of a criminal offense related to the delivery of an item or service under
the Medicare or state health care program, the I.G. was excluding her from participation
in Medicare, Medicaid, and all federal health care programs for a period of five years.
1.G. Ex. 1. Section 1128(a)(1) of the Act authorizes such exclusion. Petitioner requested
review, and the matter has been assigned to me for resolution.

The parties agree that an in-person hearing is not required and that the matter may be
resolved based on written submissions. I.G. Br. at 5;' P. Br. at 5. The parties have
submitted their briefs. With its brief, the I.G. submitted ten exhibits (I.G. Exs. 1-10).
Petitioner submited no additional exhibits. The I.G. filed a reply brief.

Petitioner has objected to the admission of I.G. Exs. 8 and 9. I.G. Ex. 8 is a state
administrative law judge’s proposed decision, which recommends revoking Petitioner’s
nursing license. I.G. Ex. 9 is the opinion and order of the Texas Board of Nursing, which
modifies the proposed decision and revokes Petitioner’s nursing license.” Petitioner
argues that these documents are irrelevant and inadmissible because they involve

ifferent issues and different parties; because the proposed decision was modified; and
because the nursing board’s decision is under appeal.

Review of the two documents shows that, in fact, they primarily address whether, based
on her August 2006 criminal conviction, Petitioner’s nursing license should be revoked.
The state administrative body considered facts underlying her conviction, which relate
irectly to the matter before me. See Dewayne Franzen, DAB No. 1165, at 6 (1990);
Emma Voloshin, M.D., DAB CR1179, at 3 (2004) (to determine whether a crime is
program-related, adjudicator may go beyond the four corners of the statute under which
the individual was convicted). In any event, I am specifically authorized to accept
evidence of “crimes, wrongs, or acts other than those at issue in the instant case” in order
to show “motive, opportunity, intent, knowledge, preparation, identity, lack of mistake, or
existence of a scheme.” 42 C.F.R. § 1005.17(g).

Petitioner can hardly complain that the state matters involved different parties since she
herself was represented there; only the I.G. was not. That the proposed decision was
modified does not make it inadmissible, particularly where the modifications are set forth
in the Board’s decision. I.G. Ex. 9. Nor has Petitioner provided any support for

' Contrary to Civil Remedies Division procedures, the I.G. submitted a brief
without numbering its pages. In the interest of time, we have numbered them rather than
returning the document to the I.G. for correction.

> Revocation of her nursing license is an independent basis for excluding
Petitioner from program participation. Act § 1128(b)(4). It is also considered an
aggravating factor which could justify increasing the period of suspension beyond the
mandatory five years. 42 C.F.R. §1001.102(b)(9).
excluding these documents simply because she has appealed them. I therefore admit into
evidence I.G. Exs. 1-10.

Although I admit I.G. Exs. 8 and 9, as the discussion below shows, I need not rely on
either document to reach a decision since the criminal information and the criminal
court’s judgment, by themselves, establish a basis for the I.G.’s exclusion.

II. Issues

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) must be for a
minimum period of five years, the reasonableness of the length of the exclusion is not an
issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

II. Discussion

Petitioner must be excluded for five years because she was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Act.

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.’ 42 C.F.R. § 1001.101.

While acknowledging that a no contest plea falls within the statutory definition of
“conviction,” Petitioner nevertheless argues that she was not “convicted” of a criminal
offense because the court “deferred further proceedings without entering an adjudication
of guilt.” P. Br. at 2. The Departmental Appeals Board (Board) has consistently rejected
this and similar arguments, and characterizes as “well established” the principle that the
term “conviction” includes “diverted, deferred and expunged convictions regardless of
whether state law treats such actions as a conviction.” Henry L. Gupton, DAB No. 2058,
at 8 (2007).

In Gupton, the Board explained why, in these I.G. proceedings, the federal definition of
“conviction” must apply. That definition differs from many state criminal law

> I make this one finding of fact/conclusion of law.

+ The term “state health care program” includes a state’s Medicaid program. Act
§ 1128(h)(1); 42 C.F.R. § 1320a-7(h)(1).
definitions. For exclusion purposes, Congress deliberately defined “conviction” broadly
to ensure that exclusions would not hinge on the state criminal justice policies. Quoting
the legislative history, the Board explained:

The rationale for the different meanings of “conviction” for
state criminal law versus federal exclusion law purposes
follows from the distinct goals involved. The goals of
criminal law generally involve punishment and rehabilitation
of the offender, possibly deterrence of future misconduct by
the same or other persons, and various public policy goals.
[footnote omitted] Exclusions imposed by the I.G., by
contrast, are civil sanctions, designed to protect the
beneficiaries of health care programs and the federal fisc, and
are thus remedial in nature rather than primarily punitive or
deterrent. . . . In the effort to protect both beneficiaries and
funds, Congress could logically conclude that it was better to
exclude providers whose involvement in the criminal system
raised serious concerns about their integrity and
trustworthiness, even if they were not subjected to criminal
sanctions for reasons of state policy.

Gupton, at 7-8. L agree with the Board’s analysis and conclude that Petitioner was
convicted within the meaning of the Act.

Next Petitioner argues that nothing in the state criminal statute, under which she was
convicted, refers specifically to Medicare or a state health program, so the LG. has not
established that her crime was “related to” the delivery of a healthcare item or service
under Medicare or any state health care program.

An offense is related to the delivery of an item or service under the Medicare or state
health care program if there is “a nexus or common-sense connection” between the
conduct giving rise to the offense and the delivery of the item or service. Lyle Kai, R.Ph.,
DAB No. 1979 (2005); Berton Siegel, D.O., DAB No. 1467 (1994). Here, Petitioner is
correct that the state criminal statute does not refer specifically to Medicare or any state
health care program. Rather it applies generally to a wide array of public servants who
are not allowed to accept gifts from those they regulate. But the statute should not be
read in a vacuum. The charge on which Petitioner was convicted is set forth in the
criminal information, which specifies that she was an RN surveyor with the state agency
“conducting inspections of nursing facilities” and that she accepted money from Bill
Lofton, knowing that “said Bill Lofton was subject to regulation and inspection” by her
and the state agency that employed her. I.G. Ex. 2. The state court found that “the
evidence substantiates the said defendant’s guilt of the offense of GIFT TO PUB[LIC]
SERVANT BY PERSON IN HIS JURISDICTION, MISDEMEANOR A, occurring on
10" January, 2006, as charged in the information. ...” I.G. Ex. 3, at 1 (emphasis in

original).

Thus, the criminal information and court adjudication order establish that Petitioner was a
state surveyor who knowingly took money from someone whose facility she was
responsible for inspecting. The state survey process is critical to the delivery of care and
services under the Medicare and state health care programs because it is the principle
means for assuring that the items and services provided in nursing homes meet minimum
standards of quality. Nursing homes may participate in those programs only if they are in
substantial compliance with program requirements. This means that any deficiencies
may pose no greater risk to resident health and safety than the “potential for causing
minimal harm.” 42 C.F.R. § 488.301. The federal agency charged with administering
the Medicare and Medicaid programs contracts with the state survey agencies (such as
Petitioner’s) to determine whether facilities are in substantial compliance with program
requirements. See Act § 1864(a); 42 C.F.R. § 488.20.

The state law recognizes the inherent danger in allowing state regulators to accept money
or gifts from those they regulate — even without any suggestion of special favors in
return. A state surveyor accepting money from the facility she is charged with surveying
undermines the integrity of the survey and certification process as well as the state
licensing process. I consider this sufficient to establish the necessary connection between
Petitioner’s conduct and the delivery of items and services under Medicare and state
health care programs.

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain the five-year
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
